DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 22 February 2021.
Claims 7-8 are currently amended.
Claims 9-10 are new.
Claims 1-10 are pending.
Claims 1-6 are withdrawn.
Claims 7-10 have been considered for examination and the findings are presented herein below.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, the amendment to claim 7 fails to comply with 37 CFR 1.121(c)(2), notably “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” In particular, as filed 11 June 2020 [the claims from which the amendments were made], claim 7 included a semicolon at the end of the “establishing” step which has been removed without indication by strikethrough; and similarly, the word “each” in 
No correction is required; however, if the phrases are (re)introduced into the claim by subsequent amendment then there should be mark-up corresponding to an addition to the claim, i.e. “by underlining the added text” per 37 CFR 1.121(c)(2).

Claim 8 is objected to because of the following informalities:
Regarding claim 8, The amendment to claim 8 fails to comply with 37 CFR 1.121(c)(2), notably “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” In particular, as filed 11 June 2020 [the claims from which the amendments were made], claim 8 included “tracing rays with phase parameters modified by the diffractive surface to an exit pupil of the raytracing model, and constructing a true pupil function” at lines 2-3. However, the amended claim 8 under consideration neither includes this text nor indicates it’s deletion via strike-through as required under 37 CFR 1.121(c)(2).
Matter related to that deleted from claim 8 has been added to claim 7 via amendment and, in the corresponding Remarks (filed 22 February 2021, see page 7), Applicant has noted that the claims have been amended to overcome rejections under 35 USC §112. The removed portion of claim 8 corresponds to a rejection under 35 USC §112 found in the Office Action filed 25 August 2020. Accordingly, the lack of the required strike-through for the deleted matter is considered a clerical error and the claims are examined as presented, i.e. where the limitation of “tracing rays with phase parameters modified by the diffractive surface to an exit pupil of the raytracing model, and constructing a true pupil function” is no longer part of claim 8.

No correction is required; however, if the phrases are (re)introduced into the claim by subsequent amendment then then there should be mark-up corresponding to an addition to the claim, i.e. “by underlining the added text” per 37 CFR 1.121(c)(2).

Claim 7 is objected to because of the following informalities:
Regarding claim 7, the claim begins “The process”. There is insufficient antecedent basis for this limitation in the claim.
To overcome this objection, the phrase “[[The ]]A process” may be used.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Regarding claim 9, the claim begins “The process”. There is insufficient antecedent basis for this limitation in the claim.
To overcome this objection, the phrase “[[The ]]A process” may be used.
Appropriate correction is required.

Claim 10 is objected to because of the following informalities:
Regarding claim 10, the claim recites “the through-focus performance” in the “determining the through-focus performance” step. There is insufficient antecedent basis for this limitation in the claim.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites “the design”. There is insufficient antecedent basis for this limitation in the claim.
The rejection under this reasoning may be overcome by reciting “a” in place of “the” in the limitation.
For the purposes of further examination, the limitation is interpreted with “a” in place of “the” and under the further assumption that the limitation is related to the model with the multifocal intraocular lens (M-IOL).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea within the mathematical concepts grouping without significantly more.

Regarding claim 7:
Step 1:
The claim is to a method having steps and falls within the statutory category of processes [MPEP 2106.03 I].
Step 2A – prong one:
The claim recites “designing a model of a multifocal intraocular lens with a diffractive structure profile corresponding to a physical structure of the multifocal intraocular lens using an optical raytracing model eye” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III], as evidenced by Edmund (2020).
The claim recites “wherein the diffractive structure profile is defined by: 1) a radius of each of a plurality of diffractive zones, 2) a step height of each the diffractive zones; and 3) a surface profile of each the diffractive zones” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III]; for example, by simply choosing radii, heights, and profiles.

The claim recites “refracting the ray per a refractive baseline surface” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III]; for example, by raytracing on paper (see Edmund (2020)) or by applying formulas (see NPL Portney (2011) eq 5).
The claim recites “modifying the phase parameter of a ray based on the exact local diffractive structure profile” which is a mental concept that may be performed in the human mind or by a human using a pen and paper (see Portney (2011) eq 5, note that changing the path angle relative to the baseline is changing the optical length and accordingly the phase parameter).
The claim recites “tracing a plurality of the rays, which hit the multifocal intraocular lens at a plurality of locations with the modified phase parameter to an exit pupil” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III]; for example, by raytracing on paper (see Edmund (2020)).
The claim recites “calculating a true pupil function of the exit pupil based on the ray traces of the plurality of traced rays” which is a mathematical concept [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:

Considering the claim as a whole, there is the judicial exception with its intended field of use which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites a field of use for the judicial exception; however, this does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 8:
The claim recites “ascertaining an optical image quality of the optical ray tracing model eye by: determining an Optical Transfer Function by calculating auto-correlation of the true pupil function; calculating image contrast degradation at various spatial frequencies from an object to an image using a modulation transfer function of the Optical Transfer Function; determining the modulation transfer function at different defocus locations, which describes the through-focus performance of the design; determining a system Point Spread Function via inverse Fourier transform of the Optical Transfer Function; and producing an imaging simulation 
Accordingly, the reasoning provided for claim 7 applies, mutatis mutandis, i.e. where this step with sub-steps are part of the judicial exception itself.

Regarding claim 9:
Step 1:
The claim is to a method having steps and falls within the statutory category of processes [MPEP 2106.03 I].
Step 2A – prong one:
The claim recites “designing a multifocal intraocular lens with a diffractive structure profile” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III], for example, as explained for the three steps of “the diffractive structure profile is defined by” of claim 7.
The claim recites “inputting the diffractive structure profile of the designed multifocal intraocular lens into an optical model eye” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III], as evidenced by Portney (2011, just below eq 5 describing the use of the refractive indices of the eye).
The claim recites “determining the optical performance of the multifocal intraocular lens by ray tracing a plurality of rays through the model eye” which is a mental concept that may be performed in the human mind or by a human using a pen and paper [see MPEP 2106.04(a)(2) III], as evidenced by Edmund (2020).

Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “The process of determining the optical performance a multifocal intraocular lens” which merely associates the judicial exception with a field of use and does not integrate the judicial exception into a practical application [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception with its intended field of use which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim recites a field of use for the judicial exception; however, this does not provide for significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 10:

Accordingly, the reasoning provided for claim 9 applies, mutatis mutandis, i.e. where this step with sub-steps are part of the judicial exception itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 9 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weeber (US 20140081395 A1).

Regarding claim 9, Weeber discloses the process of determining the optical performance a multifocal intraocular lens (figs 3 and 5; [0066]: “With reference to FIG. 3, preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model. … Subsequently, the PSF is convolved with an extended light source.” Examiner’s note (EN): These citations are exemplary, most of the disclosure discusses aspects of modeling the optical performance of a selected multifocal intraocular lens. See also Applicant’s specification at page 11:¶2, i.e. “conduct imaging simulation by taking the convolution of the PSF and the object (inverse Fourier transform of the product of the OTF and the spectrum of the object).”), the process comprising the steps of:
designing a multifocal intraocular lens with a diffractive structure profile (figs 3 and 5: “corneal topography” and “model eye” and “simulated halo”; [0035]: “In the art of optics, topographical processes may include mathematically modeling a surface of the cornea using polynomial expansion series techniques, e.g. Seidel or Zemike polynomials, or the wavefront aberration can be calculated over a grid of points over the pupil.”; [0038]: “The corneas of these eye models are described by 5th order Zemike sag surfaces, and the eye models have spectacle lenses in front of them. For this analysis, the eye models were 'implanted' with a diffractive multifocal IOL, having a pupil-independent diffractive profile across the entire optic, and a 50%:50% light distribution between far and near focus. However, it should be appreciated by those skilled in the art that any other multifocal lens would generate comparable analysis.”; [0066]: “With reference to FIG. 3, preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model.”; see also [0039], [0040], [0041]; [0073]);
inputting the diffractive structure profile of the designed multifocal intraocular lens into an optical model eye ([0038]: “For this analysis, the eye models were 'implanted' with a diffractive multifocal IOL, having a pupil-independent diffractive profile”; [0066]: “preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model.”);
determining the optical performance of the multifocal intraocular lens ([0045]-[0057]: discussing image metrics; [0061]: “it should be understood that metrics have been derived from the optics of the eye, and many other metrics can be derived, as known by those skilled in the art. The central theme is that the metrics are based on the optics of the eye. In this example, the optics are described by corneal wavefront aberrations.”; [0062]-[0068]: discussing image assessment.) by ray tracing a plurality of rays through the model eye ([0066]: “preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO).”); such that each of the rays comprises a phase parameter that is modified by the inputted diffractive structure profile ([0007]: “that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones”; [0021]: “preferred embodiment includes an ophthalmic lens wherein at least one of the surfaces is characterized by a phase profile configured to modify the wavefront aberration in order to shape the halo and intensity profile in order to minimize bother from the halo. The phase profile may modify spherical aberration, coma, trefoil, and/or the product of any combination.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Weeber as applied to claim 9 above, and further in view of Bakaraju (BAKARAJU, RAVI C., KLAUS EHRMANN, ERIC B. PAPAS, AND ARTHUR HO. "Depth-of-focus and its association with the spherical aberration sign. A ray-tracing analysis." Journal of optometry 3, no. 1 (2010): 51-59), Zalevsky (ZALEVSKY, ZEEV. "Extended depth of focus imaging: a review." Spie Reviews 1, no. 1 (2010): 018001, 11 pages), and Thibos (LARRY N. THIBOS, Representation of Wavefront Aberrations, 4th Wavefront Congress - San Francisco - February 2003, 54 pages; obtained from http://voi.opt.uh.edu/VOI/WavefrontCongress/2003/presentations/Thibos/Shortcourse.pdf on 2 March 2021).

Regarding claim 10, Weeber discloses the process of claim 9, wherein the optical performance of the multifocal intraocular lens is determined by generating the optical image quality metric of the optical model eye ([0045]-[0057]: discussing image metrics; [0061]: “it should be understood that metrics have been derived from the optics of the eye, and many other metrics can be derived, as known by those skilled in the art. The central theme is that the metrics are based on the optics of the eye. In this example, the optics are described by corneal wavefront aberrations.”; [0062]-[0068]: discussing image assessment.), by:
calculating image contrast degradation from an object to an image ([0042]: “Then, an extended source, representing a headlight of 15 cm diameter at a 100 m distance was convoluted with the PSF. This resulted in the retinal image of the headlight, furtheron referenced as 'halo images'.”; [0043]: “Alternatively (and as done in this example), the patient inconvenience from halo images can be estimated by assessment of the shape, area, brightness and contrast of the halo images.”; [0049],[0050]: “H5. RMS Contrast of the halo image”, “H6. RMS Contrast of the delta image”);
determining a system Point Spread Function ([0041]: “For both sets-the physiological eye models, and the corresponding difilaction limited eye models-polychromatic point spread :functions (PSF) were calculated”; [0066]: “A multifocal intraocular lens is then appropriately positioned in the model. From this model eye, the point spread function (PSF) is calculated for a point source at the chosen vision condition, e.g. for distance vision.”); and
producing an imaging simulation of a scene using a convolution of the system Point Spread Function and the object ([0042]: “Then, an extended source, representing a headlight of 15 cm diameter at a 100 m distance was convoluted with the PSF.”; [0066]: “Subsequently, the PSF is convolved with an extended light source. Typically, the extended light source represents the headlight of a car.”).
Weeber does not explicitly disclose using the plurality of traced rays to obtain a true pupil function;
determining an Optical Transfer Function by calculating auto-correlation of the true pupil function;
[calculating image contrast degradation] at various spatial frequencies using a Modulation Transfer Function of the Optical Transfer Function;
determining the through-focus performance using the modulation transfer function at different defocus locations;
[determining a system Point Spread Function] via inverse Fourier transform of the Optical Transfer Function.
However, Bakaraju teaches using the plurality of traced rays (p51:Abstract:Methods: “a ray-tracing software (Zemax)”; p53:right:¶2: “All these calculations were internally computed by Zemax”) to obtain a true pupil function (p53:¶5: “The pupil function at the exit pupil plane without taking into account the Stiles-Crawford effect would be [a pupil function formula]”);
determining an Optical Transfer Function (p54:left:¶4: “The Optical Transfer Function (OTF) is an objective measure of the quality of any optical system”; p53:¶5: [the two optical transfer function formulas]);
[calculating image contrast degradation] at various spatial frequencies from an object to an image using a Modulation Transfer Function of the Optical Transfer Function (p57:left:¶¶4-5: “For all kinds of refractive error, this is known to be the major ocular aberration and its effect on spatial visual performance metrics such as acuity and contrast sensitivity has been studied with great care. … It is well known that measuring contrast thresholds for sinusoidally modulated gratings for a range of spatial frequencies is an effective way of evaluating spatial vision. … Recalling that at a given spatial frequency the contrast sensitivity function is the product of the optical and the neural modulation transfer functions and knowing that defocus decreases the former but has no effect on the latter, we considered that the optical MTF should bear a direct linear relationship with the contrast sensitivity function”);
determining the through-focus performance using the modulation transfer function at different defocus locations (p57:right:¶1: “In the Zemax software, such MTF computations can be easily obtained by using the native settings of Fast-Fourier-Transform through-focus MTF (FFT MTF). This method slides the image surface, the retina in this case, moving it axially to produce the required amount of defocus. The MTF of the active configuration is then calculated for each point in the described range, while the spatial frequency in the image space is held constant. … Hence, we have adopted the more robust through-focus MTF method, which consists of iterative paraxial lens corrections placed in front of the eye model”; see also p57:right:¶2-p58:¶3 further discussing this.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Weeber in view of the teachings of Bakaraju to include “using the plurality of traced rays to obtain a true pupil function” by calculating the true pupil function using Bakaraju’s formula since Weeber makes use of a point spread function and Bakaraju’s point spread function provides a simple alternative to calculate the point spread function from the pupil function (see formula for point spread function at page 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Weeber in view of the teachings of Bakaraju to include “determining an Optical Transfer Function; calculating image contrast degradation at various spatial frequencies from an object to an image using a Modulation Transfer Function of the Optical Transfer Function; and determining the through-focus performance using the modulation transfer function at different defocus locations” by calculating the optical transfer function using Bakaraju’s formula and performing further analysis of image quality via Bakaraju’s methods since Weeber discloses that alternative measures of quality may be used (see [0060] – “It should be understood that metrics have been derived from the halo images, and many other metrics can be derived, as known by those skilled in the art.”) while Bakaraju discloses the utility of the optical transfer function for such purposes (see p53:¶4 – “The Optical Transfer Function (OTF) is an objective measure of the quality of any optical system. It describes the effect of aperture 
And Zalevsky teaches by calculating auto-correlation of the true pupil function (p1:§1:¶1: “The OTF of a single-lens imaging system can be expressed as a properly scaled autocorrelation of the lens pupil function P(x, y)” and eqs 1 and 3. EN: Eq 3 gives the generalized pupil function with aberration).).
And Thibos teaches [determining a system Point Spread Function] via inverse Fourier transform of the Optical Transfer Function (slide 39: “Step 2 is to perform a different mathematical operation called a Fourier transform on the optical transfer function to produce the eye’s point-spread function” EN: The Fourier transform and inverse Fourier transform are both Fourier transforms (and inverse Fourier transforms); which is the “inverse” is a matter of declaring the convention). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Weeber and Bakaraju with the teachings of Zalevsky and Thibos to include “by calculating auto-correlation of the true pupil function; and [determining a system Point Spread Function] via inverse Fourier transform of the Optical Transfer Function” by carrying out the chain of operations as described by Thibos (slides 38-40) since the computed .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weeber (US 20140081395 A1) in view of Bakaraju (BAKARAJU, RAVI C., KLAUS EHRMANN, ERIC B. PAPAS, AND ARTHUR HO. "Depth-of-focus and its association with the spherical aberration sign. A ray-tracing analysis." Journal of optometry 3, no. 1 (2010): 51-59).

Regarding claim 7, Weeber discloses the process for modeling the optical performance of a selected multifocal intraocular lens (figs 3 and 5; [0066]: “With reference to FIG. 3, preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model. … Subsequently, the PSF is convolved with an extended light source.” Examiner’s note (EN): These citations are exemplary, most of the disclosure discusses aspects of modeling the optical performance of a selected multifocal intraocular lens. See also Applicant’s specification at page 11:¶2, i.e. “conduct imaging simulation by taking the convolution of the PSF and the object (inverse Fourier transform of the product of the OTF and the spectrum of the object).”), the process comprising the steps of:
designing a model of a multifocal intraocular lens with a diffractive structure profile corresponding to a physical structure of the multifocal intraocular lens using an optical raytracing model eye (figs 3 and 5: “corneal topography” and “model eye” and “simulated halo”; [0035]: “In the art of optics, topographical processes may include mathematically modeling a surface of the cornea using polynomial expansion series techniques, e.g. Seidel or Zemike polynomials, or the wavefront aberration can be calculated over a grid of points over the pupil.”; [0038]: “The corneas of these eye models are described by 5th order Zemike sag surfaces, and the eye models have spectacle lenses in front of them. For this analysis, the eye models were 'implanted' with a diffractive multifocal IOL, having a pupil-independent diffractive profile across the entire optic, and a 50%:50% light distribution between far and near focus. However, it should be appreciated by those skilled in the art that any other multifocal lens would generate comparable analysis.”; [0066]: “With reference to FIG. 3, preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model.”; see also [0039], [0040], [0041]; [0073]) wherein the diffractive structure profile is defined by ([0038]: “For this analysis, the eye models were 'implanted' with a diffractive multifocal IOL, having a pupil-independent diffractive profile across the entire optic, and a 50%:50% light distribution between far and near focus. However, it should be appreciated by those skilled in the art that any other multifocal lens would generate comparable analysis.”; [0066]: “A multifocal intraocular lens is then appropriately positioned in the model.” EN: The model lens profile is that of the lens “positioned in the model” as defined by the actual lens profile.):
1) a radius of each of a plurality of diffractive zones ([0007]: “A diffractive multifocal IOL is generally divided into a plurality of annular zones, or echelettes, that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones” EN: annular zones are the diffractive zones and as indicated by “annular” have a radius.),
2) a step height of each the diffractive zones ([0007]: “that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones”); and
3) a surface profile of each the diffractive zones ([0007]: “echelettes that are offset parallel to the optical axis by predetermined diffractive step heights”);
constructing a programable user-defined function based on the diffractive surface profile of the multifocal intraocular lens that can adjust a phase parameter of a ray traced through the multifocal intraocular lens based on a location on the multifocal intraocular lens the ray hits ([0007]: “that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones”; [0021]: “preferred embodiment includes an ophthalmic lens wherein at least one of the surfaces is characterized by a phase profile configured to modify the wavefront aberration in order to shape the halo and intensity profile in order to minimize bother from the halo. The phase profile may modify spherical aberration, coma, trefoil, and/or the product of any combination.” [0038]: “For this analysis, the eye models were 'implanted' with a diffractive multifocal IOL, having a pupil-independent diffractive profile”; [0066]: “preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO). The corneal shape may be part of the model eye. A multifocal intraocular lens is then appropriately positioned in the model.” EN: input into ray tracing program indicates programable.);
refracting the ray per a refractive baseline surface ([0007]: “Multifocal refractive IOLs may be comprised of several concentric annular optical zones with each zone providing for a near or a far focus.” EN: The far focus zone is the baseline surface);
modifying the phase parameter of a ray based on the exact local diffractive structure profile ([0007]: “that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones”; [0021]: “preferred embodiment includes an ophthalmic lens wherein at least one of the surfaces is characterized by a phase profile configured to modify the wavefront aberration in order to shape the halo and intensity profile in order to minimize bother from the halo. The phase profile may modify spherical aberration, coma, trefoil, and/or the product of any combination.”);
tracing a plurality of the rays ([0066]: “preferred embodiments include utilizing corneal aberration data ( which may include metrics based on corneal aberrations) in a computer-based eye model wherein retinal images of extended light sources are simulated. This could be performed via ray tracing using general purpose optical design software ( e.g. Code V, Zemax, OSLO).”), which hit the multifocal intraocular lens at a plurality of locations ([0035]: “the wavefront aberration can be calculated over a grid of points over the pupil”) with the modified phase parameter to an exit pupil ([0007]: “that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones”; [0021]: “preferred embodiment includes an ophthalmic lens wherein at least one of the surfaces is characterized by a phase profile configured to modify the wavefront aberration in order to shape the halo and intensity profile in order to minimize bother from the halo. The phase profile may modify spherical aberration, coma, trefoil, and/or the product of any combination.”); and
Weeber does not explicitly disclose calculate an angle of refraction;
calculating a true pupil function of the exit pupil  based on the ray traces of the plurality of traced rays .
However, Bakaraju teaches calculating a true pupil function of the exit pupil (p53:¶5: “The pupil function at the exit pupil plane without taking into account the Stiles-Crawford effect would be [a pupil function formula]”) based on the ray traces of the plurality of traced rays (p51:Abstract:Methods: “a ray-tracing software (Zemax)”; p53:right:¶2: “All these calculations were internally computed by Zemax”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Weeber in view of the teachings of Bakaraju to include “using the plurality of traced rays to obtain a true pupil function” by calculating the true pupil function using Bakaraju’s formula since Weeber makes use of a point spread function and Bakaraju’s point spread function provides a simple alternative to calculate the point spread function from the pupil function (see formula for point spread function at page 53).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weeber in view of Bakaraju as applied to claim 7 above, and further in view of Zalevsky (ZALEVSKY, ZEEV. "Extended depth of focus imaging: a review." Spie Reviews 1, no. 1 (2010): 018001, 11 pages) and Thibos (LARRY N. THIBOS, Representation of Wavefront Aberrations, 4th Wavefront Congress - San Francisco - February 2003, 54 pages; obtained from http://voi.opt.uh.edu/VOI/WavefrontCongress/2003/presentations/Thibos/Shortcourse.pdf on 2 March 2021).

Regarding claim 8, Weeber discloses the process of claim 7 (in combination), further comprising the step of:
ascertaining an optical image quality of the optical ray tracing model eye ([0045]-[0057]: discussing image metrics; [0061]: “it should be understood that metrics have been derived from the optics of the eye, and many other metrics can be derived, as known by those skilled in the art. The central theme is that the metrics are based on the optics of the eye. In this example, the optics are described by corneal wavefront aberrations.”; [0062]-[0068]: discussing image assessment.) by:
calculating image contrast degradation from an object to an image ([0042]: “Then, an extended source, representing a headlight of 15 cm diameter at a 100 m distance was convoluted with the PSF. This resulted in the retinal image of the headlight, furtheron referenced as 'halo images'.”; [0043]: “Alternatively (and as done in this example), the patient inconvenience from halo images can be estimated by assessment of the shape, area, brightness and contrast of the halo images.”; [0049],[0050]: “H5. RMS Contrast of the halo image”, “H6. RMS Contrast of the delta image”);
determining the modulation transfer function at different defocus locations, which describes the through-focus performance of the design ([0058]: “07. MTF Volume”; [0059]: “O8. Area under the radial MTF curve”; see also [0069]. EN: Area and Volume indicate differing defocus location, i.e. one must have multiple points to determine the curve (for area) or surface (for volume).);
determining a system Point Spread Function ([0041]: “For both sets-the physiological eye models, and the corresponding difilaction limited eye models-polychromatic point spread :functions (PSF) were calculated”; [0066]: “A multifocal intraocular lens is then appropriately positioned in the model. From this model eye, the point spread function (PSF) is calculated for a point source at the chosen vision condition, e.g. for distance vision.”); and
producing an imaging simulation of a scene using a convolution of the system Point Spread Function and the object ([0042]: “Then, an extended source, representing a headlight of 15 cm diameter at a 100 m distance was convoluted with the PSF.”; [0066]: “Subsequently, the PSF is convolved with an extended light source. Typically, the extended light source represents the headlight of a car.”).
Weeber does not explicitly disclose determining an Optical Transfer Function by calculating auto-correlation of the true pupil function;
[calculating image contrast degradation] at various spatial frequencies using a modulation transfer function of the Optical Transfer Function;

However, Bakaraju teaches determining an Optical Transfer Function (p54:left:¶4: “The Optical Transfer Function (OTF) is an objective measure of the quality of any optical system”; p53:¶5: [the two optical transfer function formulas]);
 [calculating image contrast degradation] at various spatial frequencies from an object to an image using a modulation transfer function of the Optical Transfer Function (p57:left:¶¶4-5: “For all kinds of refractive error, this is known to be the major ocular aberration and its effect on spatial visual performance metrics such as acuity and contrast sensitivity has been studied with great care. … It is well known that measuring contrast thresholds for sinusoidally modulated gratings for a range of spatial frequencies is an effective way of evaluating spatial vision. … Recalling that at a given spatial frequency the contrast sensitivity function is the product of the optical and the neural modulation transfer functions and knowing that defocus decreases the former but has no effect on the latter, we considered that the optical MTF should bear a direct linear relationship with the contrast sensitivity function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Weeber in view of the teachings of Bakaraju to include “determining an Optical Transfer Function; calculating image contrast degradation at various spatial frequencies from an object to an image using a Modulation Transfer Function of the Optical Transfer Function” by calculating the optical transfer function using Bakaraju’s formula and performing further analysis of image quality via Bakaraju’s methods since Weeber discloses that alternative measures of quality may be used (see [0060] – “It should be understood that 
And Zalevsky teaches by calculating auto-correlation of the true pupil function (p1:§1:¶1: “The OTF of a single-lens imaging system can be expressed as a properly scaled autocorrelation of the lens pupil function P(x, y)” and eqs 1 and 3. EN: Eq 3 gives the generalized pupil function with aberration).).
And Thibos teaches [determining a system Point Spread Function] via inverse Fourier transform of the Optical Transfer Function (slide 39: “Step 2 is to perform a different mathematical operation called a Fourier transform on the optical transfer function to produce the eye’s point-spread function” EN: The Fourier transform and inverse Fourier transform are both Fourier transforms (and inverse Fourier transforms); which is the “inverse” is a matter of declaring the convention). 
.

Response to Arguments
Claim Objections and 35 USC 112 Rejections:
Applicant (p7:¶3):
Applicant has extensively amended the claims in a manner which they believe complies with 35 USC 112 and overcomes the previous rejections and objections.
Examiner’s response:
All prior objections are withdrawn; however, new objections have been made in view of the amended and new claims.
With the exception of the rejection based on the claim limitation “the design”, all prior rejections under 35 USC §112(b) are withdrawn. In regards to the claim limitation “the design”, the rejection is maintained since the lack of antecedent basis is a clarity issue, i.e. what constitutes “the design”.

35 USC 101 Reiection
Applicant (p7:¶4-p13):
Examiner’s note: Applicant presents a summary of guidance regarding the eligibility and eligibility analysis under 35 USC §101. There are no arguments in this section as regards the claimed invention.

Analysis of the Rejected Claims - Step 2A, Prong 1 of the Alice Analysis
Applicant (p14:¶2):
Under Step 2A, Prong 1 of the subject matter eligibility analysis under 35 U.S.C. 101, the Patent Office must determine whether the claim is "directed to" a judicial exception such as an abstract idea. Specifically, the Federal Circuit has held that claims must be examined in their entirety in view of the specification, and should not be deconstructed or described at such a high level of abstraction that it ensures patent ineligibility.
Examiner’s response:
The examiner respectfully disagrees. In particular, at step 2A – prong 1 “asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim” [MPEP 2106.04 II.A.1, emphasis added] while prong two “asks does the claim recite additional elements that integrate the judicial exception into a practical application” [MPEP 2106.04 II.A.2, emphasis]. In 

Applicant (p14:¶3):
The Patent Office asserts that the claims are directed to an abstract idea. However, the claims are directed to a process of modeling the optical performance of a multifocal intraocular lens. Thus, the "character as a whole" of the claims is not directed to an abstract idea, but to a specific novel and non-obvious method for modeling the optical performance of a multifocal intraocular lens. Accordingly, Applicant respectfully asserts that the claims are not directed to an abstract idea.
Examiner’s response:
The examiner agrees that it was found that “the claims are directed to an abstract idea”; however, this is (and was prior to the currently considered amended claims) a finding made accordingly the two prong step 2A analysis.
The examiner respectfully disagrees that each claim as a whole are not directed to an abstract idea. The argument appears to merely the assertion in view of the characterization that “a specific novel and non-obvious method for modeling the optical performance of a multifocal intraocular lens”; however, the argument does not point out how the elements identified as a judicial exception do not qualify as such nor does the argument point out how the limitations identified as the judicial exception are integrated into a practical application. Accordingly, the rejection is maintained in view of the reasoning previously provided and further modified in view of the amendments [as appears herein above].

Analysis of the Rejected Claims - Step 2A, Prong 2 of the Alice Analysis
Applicant (p15:¶¶1-2):
Here, the claims are directed to a specific novel and non-obvious method for determining the optical performance [sic, “of”] a multifocal intraocular lens using a ray tracing optical model eye and the physical structure profile of a multifocal intraocular lens. The claimed invention provides a novel and specific solution to the ongoing challenge of for determining the true optical performance a multifocal intraocular lens.
The invention and the claims integrate an alleged abstract idea into a practical application such that an end result - the optical performance a multifocal intraocular lens - can be achieved. Therefore, the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea, and the claim is thus directed to patent eligible subject matter pursuant to the 2019 Eligibility Guidance.
Examiner’s response:
The examiner respectfully disagrees. The argument points to the problem to be solved, e.g. “the ongoing challenge of for determining the true optical performance a multifocal intraocular lens”, and that use of the claimed invention may achieve “the optical performance a multifocal intraocular lens”; however, this does not point out the alleged claimed practical application into which the judicial exception has been integrated, i.e. it is a declaration that the claimed in invention may be used to help achieve the result, but does not point to any claimed integration into a practical application. Accordingly, the rejection is maintained in view of the reasoning previously provided and further modified in view of the amendments [as appears herein above].

Analysis of the Rejected Claims - Step Two of the Alice Analysis
Applicant (p15:¶¶3-4):
At step two of the Alice analysis, one must "consider the elements of each claim both individually and 'as an ordered combination"' and assess whether there are any "additional features" in the claims that constitute an "inventive concept." Alice, 134 S. Ct. at 2357. Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, the amended claims recite a specific multi-step method for determining the optical performance a multifocal intraocular lens.
Accordingly, Applicant respectfully asserts that that the claims are directed to patent-eligible subject matter under step two of the Alice framework. Applicant respectfully requests that the rejection of the pending claims under 35 U.S.C. §101 be withdrawn.
Examiner’s response:
The examiner respectfully disagrees. The argument “asserts that rather than simply recite conventional steps appended to a judicial exception, the amended claims recite a specific multi-step method for determining the optical performance a multifocal intraocular lens”; however, does not point to claim limitations that either individually or in combination that amount to significantly more than the judicial exception itself. Accordingly, the rejection is maintained in view of the reasoning previously provided and further modified in view of the amendments [as appears herein above].

35 USC 102 and 35 USC 103
Applicant (p15:¶¶3-4):
[sic, repeated] diffractive surface, nor does it adjust the phase of each individual ray which is traced through different locations of the surface based on the true local diffractive structure. The Weeber reference, teaches the phase profile being a mathematical function, which lacks freedom to process local variation of the diffractive structure. Additionally, the prior art does not obtain pupil function by tracing a plurality of rays to the exit of pupil. The ray tracing method disclosed is unique.
Examiner’s response:
The examiner respectfully disagrees. The argument asserts that various claim limitations are not taught by the prior art and supports the assertion with the “Weeber reference, teaches the phase profile being a mathematical function, which lacks freedom to process local variation of the diffractive structure”. The examiner respectfully submits that the invention as described in the specification makes use of mathematical functions, e.g. eqs (1) and (2) at pages 8-9. Further as indicated throughout the Weeber disclosure, e.g. title, the discussion of the disclosure is with regard to “optimization” of lenses (i.e. changing lens properties in view of the results of mathematical functions of such properties). As noted in the rejection, the lenses are characterized as, for example, “diffractive multifocal IOL is generally divided into a plurality of annular zones, or echelettes, that are offset parallel to the optical axis by predetermined diffractive step heights in order to provide a specific phase relationship between the annular zones” (see Weeber at 
The examiner notes that the claims have been amended extensively, and the rejection has been updated accordingly. Note that claim 7 is now rejected in view of Bakaraju and claim 8 is now rejected further in view of Zalevsky and Thibos. Claims 9 and 10 are new. Claim 9 is rejected as anticipated by Weeber, while claim 10 is rejected further in view of Bakaraju, Zalevsky, and Thibos.

Conclusion
Claims 7-10 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210030532 A1	Hong; Xin et al.
Discussing per-zone optimization of step height for multi-focal intraocular lenses 
US 20100087921 A1	Simpson; Michael J.
Discussing calculating MTF via ray tracing for apodized aspheric diffractive lenses
US 20180052335 A1	Chen; Minghan
Discussing analysis of contact lens designs which produce wavefront aberrations.
PORTNEY, VALDEMAR. "Light distribution in diffractive multifocal optics and its optimization." Journal of Cataract & Refractive Surgery 37, no. 11 (2011): 2053-2059.
Discussing optimization of multifocal intraocular lenses using raytracing and a phase modifying input profile.
ZHANG, AIZHONG. "Multifocal diffractive lens design in ophthalmology." Applied Optics 59, no. 31 (2020): 9807-9823.
Discussing a mathematical framework for describing various types of multifocal diffractive lens designs; and raytracing and analysis of such designs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128